Citation Nr: 0707077	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-35 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for asthma, to include 
as due to herbicide exposure.

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for arthritis of the 
right knee with limitation of motion, currently evaluated as 
10 percent disabling.  

5.  Entitlement to an increased rating for arthritis of the 
left knee with limitation of motion, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from February 1971 to 
December 1973.  

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  This rating decision denied the veteran's claim 
of entitlement to service connection for asthma, to include 
as due to herbicide exposure, and his claims for increased 
ratings for his service-connected bilateral chondromalacia of 
the knees.  

The Board, in January 2005, found the scheduler criteria for 
the assignment of separate 10 percent evaluations for 
degenerative arthritis of the right and left knees had been 
met.  The RO implemented this finding in  March 2005 rating 
decision, and the rating warranted is intertwined with that 
of entitlement to increased ratings for the right and left 
knee chondromalacia.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  



FINDINGS OF FACT

1.  The preponderance of the evidence of record is against 
finding that the veteran's asthma is related to service. 

2.  Neither the veteran's left nor his right knee 
chondromalacia is manifested by moderate subluxation of 
lateral instability.  

3.  Neither of the veteran's service-connected arthritic 
knees is manifested by a limitation of either flexion to 30 
degrees, or extension to 15 degrees.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code (Code) 5257.

3.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.7, 
4.14, 4.40, 4.45, 4.71a, Code 5257.

4.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.7, 
4.14, 4.40, 4.45, 4.71a, Codes 5003, 5010, 5260, 5261 (2006).


5.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left knee have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.7, 4.14, 
4.40, 4.45, 4.71a, Codes 5003, 5010, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Under the VCAA, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b) 
(2).  Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  A July 2006 supplemental 
statement of the case (SSOC) satisfied these criteria.

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran was provided this notice in March 2005 and March 
2006.  

VA has secured all available pertinent evidence and conducted 
all appropriate development.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In this case, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Still, assuming arguendo that there is such 
evidence, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Moreover, while notice under 38 U.S.C.A. § 5103(a) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and while VA failed to follow that sequence as it 
pertains to the instant claims, any defect with respect to 
the timing of the VCAA notice requirement was harmless 
error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here 
the July 2006 SSOC fully complied with the requirements of 38 
U.S.C.A. § 5103(a).  The appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Therefore, the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Service Connection -- Asthma

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

As a Vietnam veteran who served in the Republic of Vietnam he 
is presumed to have been exposed to a herbicide agent (to 
include Agent Orange) during active military service.  38 
C.F.R. § 3.307.  While that regulation also provides that 
certain diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied, the list of diseases 
does not include asthma.
 
In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  
"(W)here the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The service medical records, to include the reports of his 
February 1971 enlistment/induction examination and November 
1973 separation examination, reflect no symptomatology 
diagnosed as asthma in service.  The Report of Medical 
History completed in February 1971 shows that the veteran 
reported being previously treated for an "allergy" which 
was now cured.  A January 1972 health record includes a 
diagnosis of pulmonary embolism - not proven.  Another 
January clinical record [year not noted] shows that the 
veteran complained of substernal chest pain.  His lungs were 
clear.  
 
Also of record, associated with the record pursuant to the 
Board's January 2005 remand, is what appears to be an 
original copy of an in service clinical record - narrative 
record dated on January 14, 1972.  In the course of his May 
2004 videoconference conducted by the undersigned, the 
veteran asserted that he may have experienced his first 
asthma attack in service on or about January 14, 1972.  At 
that time, he claimed to have been placed in the 95th 
Evacuation Hospital in Da Nang, Vietnam, for evaluation and 
treatment for an eye infection, although there were present 
other complaints, to include shortness of breath.  While 
mostly illegible, review of this record, while noting that 
the veteran had experienced some shortness of breath, neither 
includes any mention of asthma or any other respiratory 
disorder, nor the cause of the shortness of breath.  

The report of a February 1974 VA examination report shows 
that evaluation of the veteran's respiratory system was 
normal.  A February 1974 chest X-ray also revealed normal 
findings.

A February 2002 letter from a private physician, Dr. Alverez, 
shows that the veteran had been a patient at the physician's 
primary care practice since 1991.  The letter referred to the 
veteran's service in Vietnam, and inservice exposure to Agent 
Orange.  The physician noted complaints since 1991 of chest 
tightness and intermittent shortness of breath.  He added 
that the veteran had been diagnosed, by his medical partner 
(pulmonary specialist) at the Greater Waterbury Primary Care 
Associates (GWPCA), with adult-onset asthma with severe 
allergic rhinitis.  Dr. Alverez noted that "[p]revious 
medical records" did not reveal any respiratory problems, 
and that it was only after the veteran's exposure to Agent 
Orange in 1971 and 1972 that his symptoms began.  The Board 
parenthetically observes that medical records pre-dating the 
veteran's service entry in 1971 are not of record.  

Medical records associated with treatment afforded the 
veteran at the GWPCA include diagnoses of asthmatic 
bronchitis (1997), asthma (1997, 1998, and 2001), and 
allergic rhinitis (2001).  

VA medical records on file show diagnoses of asthma in July 
2002 and atopic asthma and allergic rhinitis in April 2003.  

A June 2005 letter from Dr. Alverez indicates that the no 
history of asthma, either intrinsic or extrinsic, during 
either the veteran's childhood or teen years.  He added that 
since the asthmatic symptoms began following the veteran's 
military service, which included presumed herbicide exposure, 
it was "probable" that this exposure was the "direct 
cause" of the asthma.  

The veteran was afforded a VA respiratory examination in 
January 2006.  The examiner commented that he reviewed the 
claims file.  The veteran reported trouble breathing in 
Vietnam due to the humidity and "environmental climate." 
 The examiner observed that the service medical records were 
absent any treatment for any asthmatic disorder.  The veteran 
did complain of shortness of breath when exposed to smoke, 
increased stress, and hot and humid weather.  The examiner 
opined that while it was likely that the veteran had episodes 
of severe allergies and asthma prior to his military service, 
given the fact that he was exposed to hot humid weather, 
environmental pollutants, and dust in the military, to all of 
which he is highly allergic, it is likely that the asthma was 
exacerbated by in service exposure to environmental 
pollutants.  In essence, the examiner seemingly opined that 
the veteran had preexisting asthma which was exacerbated by 
his military service.  

VA pulmonary function test results dated in January 2006 show 
normal spirometry.  

In June 2006, the veteran's claims file was reviewed by a VA 
physician other than the physician who conducted the January 
2006 VA respiratory examination.  The physician, after review 
of the veteran's complete medical record, opined that the 
veteran clearly had asthma, formally diagnosed in the early 
1990's.  While the veteran provided a pre service history of 
"allergies," the physician commented that the service 
medical records did not show any inservice episodes of 
bronchospasms.  The physician commented, as noted above, that 
the veteran's lungs were clear on examination in January 
1972.  The reviewing physician further opined that the 
service medical records contained no evidence of either 
treatment or diagnosis of bronchospasm or asthma, and added 
that asthma was not diagnosed until "much later," in the 
1990's, supported a finding that the veteran's asthma did not 
begin during his service.  In sum, the physician opined that 
it was less likely that the veteran was diagnosed or treated 
for asthma in the service.  The Board observes that the 
physician also noted that in the course of the veteran's 
separation examination in November 1973, examination was 
negative, and no indication of any in service asthma 
exacerbation was reported.  

After review of the comprehensive and extensive medical 
evidence on file, the Board is of the opinion that even if 
the appellant did have the self-reported symptoms of asthma 
in service, as contended, continuity of symptomatology is not 
established.  38 C.F.R. § 3.303.  Evidence of chronic 
respiratory disability was first clinically indicated in the 
mid-1990s, many years after discharge from active duty, and 
may not be directly attributed to service on this basis.

The veteran is shown to have served in the Republic of 
Vietnam during the Vietnam era and is entitled to a 
presumption of exposure to herbicide agents, whether or not 
he has a disease listed at 38 C.F.R. § 3.309(e).  38 C.F.R. § 
3.307.  However, the condition for which service connection 
is sought in this instance - asthma -- is not one of the 
diseases listed under 38 C.F.R. § 3.309(e) for which service 
connection may be presumed as a consequence of exposure to 
Agent Orange under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  Therefore, service connection for the asthma cannot 
be granted on a presumptive basis.

Nonetheless, service connection for asthma could possibly be 
established if the evidence otherwise showed that it was the 
result of exposure to Agent Orange.  See Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. 
§§ 1113(b), 1116; 38 C.F.R. § 3.303.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  In addition, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record. 
 Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 
 A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  More over, a medical professional is not competent 
to opine as to matters outside the scope of his expertise. 
 Id., citing Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Also, a medical opinion is inadequate 
when unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  Finally, a medical opinion based 
on an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be 
accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.

The veteran's private physician, Dr. Alverez, did provide an 
opinion which essentially attributed the veteran's adult-
onset asthma with severe allergic rhinitis to his exposure to 
Agent Orange in the military.  However, it does not appear 
that Dr. Alverez had an opportunity to review the complete 
medical evidence, i.e., all of the evidence in the claim 
files.  Also, this opinion is based on speculation, without 
supporting clinical data or other rationale, and does not 
provide the required degree of medical certainty.  Bloom.  

A VA examiner, following examining the veteran, and following 
her review of the claims folder, essentially opined that, 
based upon the appellant's preexisting history of severe 
allergies and asthma, coupled with his exposure to 
environmental pollutants in service, preexisting asthma was 
exacerbated by his military service.  This opinion is clearly 
based on an inaccurate factual premise, and, therefore, is 
not probative.  Reonal.  The medical record contains no 
competent evidence to support a pre service existence of 
asthma, and, likewise, clearly shows that no respiratory 
disorder was manifested at the veteran's separation from 
service.  As such, the opinion as to the disorder being 
"exacerbated" by military service is not supported by the 
clinical evidence, and thus inadequate.  Black.  

In contrast, review of the June 2006 VA respiratory opinion 
shows that the medical opinions expressed therein were 
predicated upon an accurate reading of the clinical record.  
The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In other words, based on 
the veteran's having had no pre service history or diagnosis 
of asthma.  The physician also accurately observed that 
nowhere in the service medical records was it shown that the 
veteran had asthma, and that asthma was not initially 
diagnosed until the 1990's, approximately 20 years after the 
veteran's service separation.  While this VA physician did 
not address any possible relationship between asthma and 
inservice exposure to Agent Orange, in light of the findings 
by the National Academy of Science which form the basis for 
38 C.F.R. §§ 3.307, 3.309 (2006) and which reviewed literally 
thousands of epidemiological reports, see, e.g., 58 Fed.Reg. 
50,528 (1993); the preponderance of the competent medical 
evidence is against such a claim.  

The only other evidence in support of the claim is the 
veteran's own statements to the effect that asthma is related 
to service.  However, as a layperson, the appellant is not 
competent to provide a probative opinion on a medical matter, 
such as the etiology of his asthma.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992);  see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

The Board finds that, because the more probative evidence of 
record is against a link between military service and asthma, 
service connection for asthma is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert.

Increased Ratings - Bilateral Knee Disorders

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Knee impairment manifested by recurrent subluxation or 
lateral instability is ratable as 10 percent disabling where 
there is slight disability, 20 percent where there is 
moderate instability, and 30 percent where there is severe 
disability.  38 C.F.R. § 4.71a, Code 5257.  

Ankylosis of either knee is neither alleged, nor shown; 
consequently, 38 C.F.R. § 4.71a, Code 5256 does not 
apply.  Nor does 38 C.F.R. § 4.71a, Code 5262 in the absence 
of service connected tibia and fibula impairment.

Title 38, Code of Federal Regulations, Section 4.71a provides 
that traumatic arthritis (Code 5010) is rated in accordance 
with Code 5003, which provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Codes for the 
specific joint or joints involved.

Under Code 5260, where flexion of the leg is limited to 45 
degrees a 10 percent rating is warranted.  A limitation of 
flexion to 30 degrees warrants a 20 percent rating.  38 
C.F.R. § 4.71a.

Under Code 5261, where extension is limited to 10 degrees, a 
10 percent rating is assignable; and where extension is 
limited to 15 degrees, a 20 percent rating is assignable.  
Id. 

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Diagnostic Codes 5003 and 5257.  More over, in 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found 
that, even if the veteran did not have limitation of motion 
of the knee meeting the criteria for a noncompensable 
evaluation under Codes 5260 or 5261, a separate evaluation 
could be assigned if there was evidence of a full range of 
motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).

Review of the service medical records reveals that the 
veteran was treated on several occasions for knee-related 
problems, to include complaints of pain and effusion.  
Bilateral chondromalacia was diagnosed in August 1973.  

The report of a February 1974 VA orthopedic examination 
includes a diagnosis of chronic knee pain secondary to 
chondromalacia of the patella.  X-ray examination of the 
knees was normal.  

Service connection for bilateral chondromalacia patellae was 
established by a rating decision of the RO in April 1974.  At 
that time, a single noncompensable evaluation was assigned 
under 38 C.F.R. § 4.71a, Code 5257.
 
In conjunction with the veteran's March 2002 claim for 
increase, the denial of which forms the basis of the instant 
appeal, the RO in August 2002, noting the May 2002 VA 
examination diagnosis of bilateral chondromalacia, assigned 
separate 10 percent schedular ratings under Code 5257 for 
right and left knee chondromalacia.  

VA X-ray examination in May 2002 showed bilateral 
degenerative changes of the patellofemoral joints with spur 
formation.  The May 2002 VA orthopedic examination also 
showed a normal range of knee motion from 0 to 140 degrees, 
though with crepitus on flexion testing.  Bilateral knee pain 
was also demonstrated.  No medial or lateral collateral 
ligament laxity was noted.  

As noted by the Board in January 2005, by operation of Code 
5003, a 10 percent rating was for application for each major 
joint afflicted by objective evidence of painful motion and 
radiological evidence of arthritis.  Thus, separate 10 
percent ratings were assigned for assignment for arthritis of 
each knee.  Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 
(1991).  

The report of a December 2005 VA orthopedic examination 
includes diagnoses of bilateral traumatic arthritis of the 
knees, with swelling, tenderness, and crepitus.  The examiner 
commented that with repetitive use the veteran was likely to 
develop increased bilateral knee pain.  The veteran 
complained of increased knee pain, worse on the right.  He 
also complained of some medial lateral instability, lack of 
endurance, and flare-ups with long-standing and carrying any 
weight.  Examination showed mild right knee swelling, but no 
erythema.  Bilateral range of motion testing was reported to 
be normal.  Bilateral tenderness was noted.  Ligaments were 
intact with negative McMurry testing.  Increased pain was 
elicited with weight testing.  

A January 2006 addendum to the December 2005 VA examination 
shows that following review of the claims file, it was 
reported that examination had shown no ligament instability 
and no subluxation of the patella.  No incoordination was 
demonstrated during  the course of the examination, though 
some difficulty with repetitive use of the knees, as 
previously reported, was indicated.  

In order to receive a rating higher than 10 percent for any 
of the service-connected right or left knee disorders 
(chondromalacia and arthritis), the evidence must show either 
moderate recurrent subluxation or lateral instability (Code 
5257), flexion limited to 30 degrees or less (Code 5260); 
extension limited to 15 degrees or more (Code 5261); or a 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint (Code 5258).  
As previously mentioned, the application of either Code 5256 
or 5262, under the facts of this case, is not warranted.  

Review of the evidence does not show the presence of moderate 
recurrent subluxation or lateral instability.  See Code 
5257.  As reported, while the veteran complains of 
instability of the knees, on VA orthopedic examinations in 
May 2002 and December 2005 instability was not shown.  Thus, 
a rating in excess of 10 percent is not warranted.  
 
The evidence also fails to show that flexion of either leg is 
limited to 30 degrees, such that a rating of 20 percent would 
be for assignment under Code 5260.  Further, limitation of 
extension to 15 degrees or more is also not shown for either 
leg.  In fact, full range of motion values pertaining to the 
veteran's bilateral knees have been reported on more than one 
occasion.  See reports of VA orthopedic examinations 
conducted in May 2002 and December 2005.

Additionally, X-ray findings of record do not show evidence 
of dislocated semilunar cartilage or impairment of either 
tibia or fibula.  As such, a 20 percent rating under Code 
5258 cannot be awarded.  

The Board finds that the 10 percent rating assigned for each 
knee afflicted by arthritis adequately compensates any pain, 
swelling, or other functional loss that he may experience due 
to this disorder.  The medical evidence of record does not 
show that the veteran has any additional limitation of 
motion, or functional loss, which would entitle him to the 
next higher rating for arthritis of the knees.  It is also 
observed that the January 2006 VA orthopedic examination 
addendum report also noted the absence of incoordination on 
testing.  Thus, entitlement to a rating higher than 10 
percent is denied.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu.  These 
statements, however, must be viewed in conjunction with the 
objective medical evidence as required by the rating 
criteria.  In this regard, however, the competent medical 
evidence discussed above is of far greater probative value.

Finally, in reaching these increased rating decisions, the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application. 
 Gilbert


ORDER

Entitlement to service connection for asthma is denied.  

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee is denied.  

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee is denied.  

Entitlement to a rating in excess of 10 percent for arthritis 
of the right knee with limitation of motion is denied.  

Entitlement to a rating in excess of 10 percent for arthritis 
of the left knee with limitation of motion is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


